PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/021,412
Filing Date: 15 Sep 2020
Appellant(s): CarI Zeiss Vision International GmbH



__________________
Georg Hasselmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 11, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 5-313,107 (see the Abstract and Fig. 1) in view of Lai et al 7,4210,743 (see col. 2, lines 17-22; col. 3, lines 37-43; column 4, line 58 through column 5, line 3; col. 7, lines 55-60; column 8, line 66 through column 9, line 8; col. 10, lines 26-28; col. 16, lines 32-46; col. 18, lines 3-13; col. 20, lines 1-48; Figs. 9, 6a and 6B) or Lai et al in view of Japanese Patent -107.
Japanese Patent -107 (see the Abstract) discloses a method for producing a contact lens that has two different refractive power regions for improving vision at a first object distance—ie, for near vision, or hypermetropia—and at a second object distance—ie, for far vision, or myopia—by arranging (see Fig. 1) a plurality of first volume elements (1) on grid points of a geometric grid to form a first partial grid and arranging a plurality of second volume elements (2) on grid points of the geometric grid to form a second partial grid, the plurality of first volume elements forming part of the lens having a dioptric power for vision at the first object distance and the plurality of second volume elements having a dioptric power for vision at the second object distance that is different than the first object distance, and interspersing the plurality of first volume elements and the plurality of second volume elements during the arranging—ie, see Figure 1—to arrange the first partial grid and the second partial grid as penetrating each other.  Again, reference is made to Figure 1 of JP -107, which clearly shows the instant rows of alternating volume elements 1 and 2, these elements being arranged in the manner of grid points of a partial geometric grid by virtue of the bundling, pressing and cutting of polymeric fibers as taught in the reference.  The meaning of “penetrating each other” with respect to the arrangement of the first and second partial grids—which is caused by the interspersing of the first and second volume elements-- as set forth in instant claim 1 is also met in the method of JP -107.  Compare Figure 1 of JP -107 with instant Figure 1.  The only aspects missing in the method of JP -107 are the formation of a spectacle lens and that the first and second volume elements are arranged using additive manufacturing.  Lai et al performs additive manufacturing (see column 8, line 66 through column 9, line 8)  by depositing droplets from a printer that become pixels—or volume elements (see 905 and 910 in Fig. 9; the high and low refractive index polymers of Figs. 6A and 6B)—in the formation of an optical element that is used in eyeglass lenses.  See column 2, lines 19-21 and column 20, lines 1-6 concerning the formation of an eyeglass lens.  See also column 20, lines 1-48, which teaches that the advantages of using the additive system therein would allow for the correction of lower order aberrations as well as higher order aberrations.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the bundling, pressing and cutting of fibers as disclosed in JP -107 with an additive manufacturing as taught in Lai et al to simplify the overall method being used and at the same time gain increased flexibility in terms of the vision aberrations being corrected.  Both JP -107 and Lai et al clearly show the formation of a vision correcting optical element—lens-- that is very similar, and in fact almost identical to the instant.  Compare Figure 1 of JP -107, Figures 6A and 6B of Lai et al and instant Figure 1.  JP -107 forms the article by bundling, pressing and cutting fibers.  Lai et al and the instant use additive manufacturing, which, as taught in Lai et al, allows for the “exceptionally precise control over optical properties as a function of position within the optical element” (see col. 2, lines 16-18), such clearly being due to the additive nature of the manufacturing.  It is surely within the skill level of the art to pick and choose alternative methods by which a known article can be manufactured, particularly when the method is capable of very precise control over the properties of the formed optical article.  Instant claim 2 is met in the combination as applied as Lai et al discloses printing onto a carrier, or substrate, which is then removed after the optical element has been formed.  See column 7, lines 55-60 of Lai et al.  One of ordinary skill in the art would have found it obvious at the time of filing to have employed a removable carrier in the combination as applied as taught by Lai et al to facilitate the formation of the optical element as is conventional in the art.        
Alternately, it is submitted that Lai et al can be relied upon as the primary reference and JP -107 as the secondary reference.  In this rejection, Lai et al would teach additive manufacturing of an eyeglass lens and JP -107 would teach the instant arrangement for volume elements within the lens to achieve the desired vision correction.  Given the extensive disclosure in Lai et al of the various optical patterns that can be made using additive manufacturing, it would surely have been obvious in Lai et al to form a final optical pattern like that shown in Fig. 1 of JP -107, particularly since such a pattern is essentially shown in Fig. 6A of Lai et al.  Lai et al (see col. 15, lines 1-27) teaches that the pattern in Fig. 6A is then subjected to mixing, or interdiffusion, to form polymer pixels that have a refractive index “about midway between the refractive indices of the individual polymer pixels.”  However, there is ample disclosure throughout Lai et al that although such diffusion is preferable, it is not necessary.  For instance, see column 3, lines 37-43.  In this passage, Lai et al discloses that the final desired optical property can be achieved by “averaging” the individual properties of each pixel.  Further, such “averaging” can be done in two different ways.  The first way is to allow the droplets to mix together—ie, through diffusion—to form a single pixel, as is taught for the droplets shown in Fig. 6A.  The other way is to allow the polymer droplets to remain separate after deposition—ie, no mixing or diffusion—as long as the eye cannot discern such separation and the droplets would be perceived as a single pixel.  At column 16, lines 32-46, Lai et al provides additional teaching regarding the size of the droplets and diffusion that may or may not take place.  At column 18, lines 3-13, Lai et al makes it clear why some mixing or diffusion between neighboring droplets is preferred.  Such diffusion is desirable so that the resulting refractive index variation is smooth between each pixel to thereby minimize light scattering that naturally occurs at an abrupt refractive index change, which would exist between the different refractive index pixels.  Lai et al further notes that such diffusion needs to be controlled, so that excessive diffusion does not affect the refractive index profile that one desires to maintain.  It is exactly such a refractive index profile that is shown in JP -107 that one would desire to maintain.  From column 18, lines 3-13 of Lai et al, one of ordinary skill in the art would understand that diffusion to equilibrium would not be performed for a refractive index pattern whose maintenance is desired.     



(2) Response to Argument
First of all, the aspect of the first and second partial grid “penetrating each other” needs to be addressed.  As initially believed and understood, the claim language “penetrating each other” was interpreted by the examiner to mean that the first and second partial grids actually diffused to some extent into each other.  The term “penetrate” typically means “to go into something else” or “spread through something else”.  Appellant did not dispute this interpretation until after the final rejection was made.  At that time, as pointed out by Appellant in the after final communication dated October 14, 2021, the instant “penetrating each other” was intended to mean that the first and second partial grids occupy spaces contiguous with each other within a certain given volume.  Since the partial grids are made up of the first and second volume elements, such in essence simply means that the first and second volume elements are contiguous with each other and that no diffusion was ever intended in the claims.  While Appellant can indeed be his own lexicographer, such becomes problematic when the language being used is not consistent with a conventional definition as in the instant case.  Further, it must be emphasized that the instant claims do not preclude diffusion in any manner.  At any rate, setting the aspect of penetration by diffusion aside for the moment, it is seen in Figure 1 of JP -107 that the instant plurality of volume elements making up grid points on partial grids is met and that the partial grids—by virtue of the volume elements that make them up—penetrate each other in the same manner as shown in instant Figure 1.  Hence, it is submitted that partial grids penetrating each other is clearly shown in JP -107.  At the top of page 8 of the Brief, it is suggested that the Office action has failed to abide by clear MPEP guidelines and also has failed to distinguish between grid points and volume elements.  It is respectfully submitted that Appellant is “waging a war” over semantics, at least in the latter instance, in an effort to advance patentability for claims that are simply not patentable.  By strict interpretation of “penetrating each other” according to the instant specification, it is abundantly clear that JP -107 meets this limitation and in fact meets the entirety of instant claim 1 except for the aspects of forming a spectacle lens through additive manufacturing.  The use of the language “grid points” was possibly an unfortunate misuse in the Office action.  It should have been clear that by “grid points” what was meant was “partial grids” which are made up of volume elements that occupy the grid points.  Appellant then details the diffusion disclosed in Lai et al as pertaining to Figures 6A and 6B, pointing out that such diffusion would result in a homogeneous lens in Fig. 6A.  Appellant is correct in this assessment as already discussed in the rejection.  However, what Appellant fails to appreciate is that Lai et al clearly discloses elsewhere that the diffusion taught for the embodiments depicted in Figures 6A and 6B need not be used in all instances.  In fact, at column 18, lines 3-13, Lai et al clearly teaches that excessive diffusion that would affect a desired refractive index profile is to be avoided.  In other words, the diffusion, when used, would be limited to that which would only minimize scattering due to abrupt refractive index changes at the interfaces between the pixels.  It is submitted to be improper for Appellant to characterize Lai et al in the instant manner since the reference provides sufficient teaching to one of ordinary skill in the art how to manufacture an optical element such as the instant or that shown in JP -107 by additive manufacturing.  While the Office action did admit that Lai et al teaches diffusion, it is also quite clear that such is not necessary in all instances and in fact may not be required at all.  Diffusion is preferred in Lai et al for at least one reason already noted—to smooth out the refractive index changes between pixels.  Although not claimed, the instant specification provides a similar teaching concerning optical changes between neighboring volume elements.  See instant paragraphs 0065 and 0066, the former disclosing discontinuous, “jump-like” changes between the volume elements while the latter teaches smooth and gradual changes between the neighboring volume elements.  One way of obtaining the smooth changes noted in the instant specification is to gradually change the material itself and such a gradual change would have been done by diffusion, although the specification does not explicitly use the term “diffusion”.  The change might also be done by depositing droplets of gradually different optical property.  At any rate, one of ordinary skill in this art would understand that upon deposition, unless the droplets are immediately cured, there would be some diffusion at the interface between neighboring droplets prior to and even during the cure.  Ie, the diffusion would continue until the droplets are solidified, given that they are compatible with each other in the melt state.  Further, even if the instant specification is devoid of the term “diffusion” and there somehow is no diffusion in the instant method, it must also be reiterated that the instant claims do not preclude diffusion and Lai et al does not necessarily require diffusion.  Additionally, the presence of some diffusion at the interfaces of the neighboring volume elements would not prevent the instant partial grids from being formed, but rather would smooth out the refractive index changes between the neighboring volume elements.  On this basis, it is submitted that Appellant’s comments at pages 8 and 9 of the Brief explaining why the instant combination would fail are without merit.  Lai et al does not make it “abundantly clear” that volume elements made of different compositions necessarily diffuse into each other except for Figs. 6A and 6B therein.  Rather, a fair reading of Lai et al suggests that diffusion can be used in certain instances and may indeed be preferable in certain instances.  However, it would not be used to destroy a desired refractive index profile such as that shown in Figure 1 of JP -107 and Figure 1 of the instant specification.  Again, see column 18, lines 3-13 of Lai et al.  
Appellant then suggests that “impermissible hindsight” has been used to form the rejection, mainly based on the erroneous conclusion that Lai et al requires diffusion.  Diffusion in Lai et al is preferred for reasons noted supra, but clearly is not required.  The instant configuration is shown in JP -107.  A very similar configuration formed by additive manufacturing is shown in Fig. 6A of Lai et al before any diffusion takes place.  One of ordinary skill in this art would understand from Figure 6A of Lai et al that the configuration in Fig. 1 of JP -107 would have been formed with the additive manufacturing of Lai et al—because in fact it is.  Also, it is submitted that one of ordinary skill in the art, desiring the maintenance of the configuration in Figure 1 of JP -107, would have known not to employ diffusion to the extent that a homogenous optical element is formed-- even if such is described for Fig. 6A of Lai et al—based on the disclosure at column 18, lines 3-13 of Lai et al.  Obviously, Lai et al performs a diffusion on the configuration of Fig. 6A shown therein to form an optical element that does not have the instant grid configuration/refractive index pattern.  Due to the different sized droplets used in Fig. 6B of Lai et al, the diffusion forms a refractive index pattern similar to the instant and that shown in Figure 1 of JP -107.  At any rate, whatever diffusion occurs after the deposition does not obviate the fact that the instant configuration is initially made in Lai et al through additive manufacturing as set forth in the instant claims.  In short, the instant grid configuration is shown in JP -107 and Lai et al also teaches how such a configuration would be made using additive manufacturing.  One of ordinary skill in the art, desiring to maintain this configuration, simply would not have employed diffusion to any significant extent to alter the configuration.  The application of Lai et al is not derived from the instant specification, but rather from what Lai et al teaches one of ordinary skill in the art as a whole. 
Appellant’s arguments concerning the interpretation of “penetrating each other” at the bottom of page 10 of the Brief are noted.  At this juncture, the language is being interpreted as Appellant and the instant specification suggest so these comments are not in point.  Appellant’s concerns over the Office’s use of “volume elements” instead of “partial grids” concerning the penetration are submitted to be merely a matter of semantics.  While the claims specify that the partial grids penetrate each other, it is the volume elements that make up the partial grids.  Contrary to Appellant’s comments, there is no suggestion in the Office action that the diffusion of partial grids—or volume elements therein—would be conducted so that the resultant lens would have a single dioptric power.  Again, reference is made to column 18, lines 3-13 of Lai et al.  Any diffusion would be performed in a manner that would maintain the existence of the refractive index pattern, not eliminate it, given that such a pattern is desired.  At least JP -107 teaches that such a pattern is desired.  .  
It is respectfully submitted that Appellant has emphasized only so much of Lai et al that advances arguments for patentability of the instant claims.  Employing the instant specification concerning the meaning of “penetrating each other” with respect to the instant partial grids, it is clear that JP -107 forms such a configuration as shown in Figure 1 therein.  Also, as shown in Figure 6A—and also Fig. 6B-- Lai et al also forms such a configuration through additive manufacturing.  Given the disclosure at column 18, lines 3-13 of Lai et al, one of ordinary skill in the art would understand that any diffusion employed would not have been employed in a manner that would destroy the desired configuration.  It is respectfully submitted that one of ordinary skill in this art would have found it obvious to have employed additive manufacturing as taught by Lai et al to make the lens configuration of JP -107, with either reference being taken as the primary reference.  It is surely within the skill level of the art to form known product configurations using known methods and that is all Appellant has really done.  Such is respectfully submitted to have been obvious for reasons set forth herein.                                                                      





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742
                                                                                                                                                                                                        
Conferees:
/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742       

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.